Citation Nr: 1719667	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2014 and May 2015, the Board remanded the issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the appeal.

The Board's May 2015 remand instructed the AOJ to attempt to obtain service treatment records from the Veteran's Army Reserve service and treatment records from a private physician.  Regarding the service treatment records, the Board explained that the claim file contained an image of a folder entitled Heath Records from the Army, but no records were associated with the folder.  It is not clear whether the folder was empty or whether the contents were not scanned for inclusion in the electronic record.  The Board further asked that if the private records or Army Reserve service treatment records were unavailable, the AOJ should issue a formal determination that the records did not exist or that further efforts to obtain the records would be futile.  

In response to the May 2015 Board remand, the AOJ asked the National Personnel Records Center (NPRC) to provide the Veteran's complete service treatment records and his entire personnel file in October 2015.  The NPRC responded that all of the Veteran's available service treatment records and personnel records were sent in March 2014.  However, it remains unclear whether the folder entitled Health Records is empty or if the records contained therein were not made a part of the Veteran's file; the AOJ failed to make a formal determination to this effect.  Thus, in order for there to be substantial compliance with the Board's May 2015 remand, the AOJ must investigate whether the Health Records folder contains documents within it that were not scanned and made a part of the Veteran's claims file.  If no additional records are available, the AOJ must issue a formal determination that the Veteran's Army Reserve service treatment records are unavailable or that further efforts to obtain the records would be futile.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board notes that in January 2016, the AOJ sent a records request to the Army National Guard, and followed up this request with letters addressed to the Kentucky State Adjutant General.  However, the Veteran was part of the Army Reserve and not the National Guard.  As such, further development for National Guard records is unnecessary. 

With respect to the private medical records, the claim file contains an email from the private physician's records' custodian that the Veteran's medical records have been destroyed due to the practice's document retention policy.  Nonetheless, the AOJ failed to issue a formal determination regarding the absence of records as directed by the Board's May 2015 remand.  Consequently, the AOJ must issue a formal determination.  See Stegall, supra. 

A remand is also necessary in order to obtain a new audiology examination.  The Veteran underwent VA audiology examinations in December 2011 and May 2015.  Both examiners opined the Veteran's hearing loss and tinnitus were not related to his service.  The examiners premised their conclusion, in part, on the basis that the Veteran suffered from hearing loss prior to service, but this assessment is incorrect.  A review of the audiometry results taken at induction reflects that there was some degree of hearing loss; however, these results do not show hearing loss disability by VA standards in either ear.  Therefore, hearing loss disability was not noted on entrance into service and the Veteran is presumed sound as to hearing loss.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Thus, the examiners' opinion based on a pre-existing disability is incorrect and their reliance on this premise renders their opinion inadequate.  

Moreover, the opinions are inconsistent.  The December 2011 examiner measured hearing loss for VA purposes bilaterally and diagnosed bilateral hearing loss disability, while the May 2015 examiner measured hearing loss disability for VA purposes in the left ear (only), yet diagnosed normal hearing bilaterally.  The examiner providing the opinion must resolve the inconsistent conclusions that the Veteran had hearing loss disability in December 2011 and did not have hearing loss in May 2015.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain the Veteran's Army Reserve service treatment records.  In so doing, make a formal finding whether the Health Records folder image does not have any documents associated with it or if the documents within the folder were not made a part of the Veteran's claim file.  If the records are in the folder but were not made part of the Veteran's electronic claim file, add the records.  If any of the Veteran's Army Reserve records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile; the scope of the search should be detailed for the record.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records.  

2.  If treatment records from W.D.P., MD, a private physician who reportedly died in 2009, are unavailable issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile; the scope of the search should be detailed for the record.  

3.  After completing the foregoing development, arrange for an audiological examination of the Veteran.

After examination of the Veteran and review of the claim file, the examiner should provide an opinion on the following questions:

A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his exposure to acoustic trauma during service, to include noise from military vehicles and aircrafts and noise from firearms?

B) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by his exposure to acoustic trauma during service, to include noise from military vehicles and aircrafts and noise from firearms? 

For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding noise exposure in service (see January 2012 correspondence) and his wife's statements regarding hearing loss (see October 2011 correspondence).  The examiner is informed that the Veteran is presumed to have been sound as to hearing loss disability when he entered service and that he did not suffer from hearing loss disability for VA purposes when he entered service.  The examiner should address the inconsistencies that the Veteran had hearing loss disability for VA purposes in December 2011 and did not have hearing loss disability for VA purposes in May 2015.

C)  If the examiner concludes that either hearing loss disability or tinnitus, but not both, is related to active service, is it at least as likely as not (50 percent probability or greater) that the unrelated disability is secondary to or aggravated (increased in severity beyond the natural progression) by the related disability?

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the issues remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 




